Case: 20-61133      Document: 00516490997          Page: 1    Date Filed: 09/30/2022




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                 September 30, 2022
                                    No. 20-61133
                                                                        Lyle W. Cayce
                                                                             Clerk

   Hortencia Ruiz-Perez,

                                                                              Petitioner,

                                        versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 028 896 887


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Does cancelation of an alien’s removal order count as immigration
   “relief”? Cancelation of removal provides benefits superior to asylum’s
   benefits—which we have deemed relief. Cancelation, it follows, is also relief.
          Hortencia Ruiz-Perez petitions for review of a decision that she is
   ineligible to have her removal order canceled. But Ruiz-Perez is ineligible for
   any relief because her removal order was reinstated after she illegally re-
   entered the country following a prior removal. Having concluded that can-
   celation of removal is relief, we deny her petition for review.
Case: 20-61133     Document: 00516490997          Page: 2    Date Filed: 09/30/2022




                                   No. 20-61133


                                        I.
                                        A.
          Ruiz-Perez is a Mexican citizen who seeks permanent U.S. residence.
   She first came to the United States in 1999. At the border, she gave immi-
   gration officers a false name. The officers arrested her and returned her to
   Mexico.
          The next day, Ruiz-Perez again tried to cross the border. She told
   immigration officers she was an American citizen. The officers knew she was
   lying, so they arrested her again. This time, the government charged her with
   “Attempted Illegal Entry by False and Misleading Representation.” She
   pleaded guilty, and a federal court sentenced her to 75 days’ imprisonment.
          The Immigration and Naturalization Service ordered Ruiz-Perez re-
   moved. It deemed her inadmissible because she had lied about having U.S.
   citizenship. It removed Ruiz-Perez to Mexico after her incarceration.
          Two years later, Ruiz-Perez illegally reentered the United States. She
   settled with her husband—a lawful permanent U.S. resident—and oldest son
   near San Antonio. They lived there together for about seven years and had
   two more children.
          Ruiz-Perez says she and her children endured serious abuse from her
   husband. Most of the abuse she recounts happened in the United States,
   though she describes two incidents in Mexico. In one of the U.S. incidents,
   Ruiz-Perez’s youngest son suffered a serious injury.
          After that, Ruiz-Perez separated from her husband and has not lived
   with him, although she sometimes sees him in public in the San Antonio area,
   where she has continued to live for more than a decade.
          A few years ago, however, the Bexar County Sheriff’s Office arrested
   Ruiz-Perez for assaulting her neighbor’s children during a property-line




                                         2
Case: 20-61133      Document: 00516490997          Page: 3   Date Filed: 09/30/2022




                                    No. 20-61133


   dispute. The district attorney charged Ruiz-Perez with a crime but later dis-
   missed the charges after he could not convince a witness to testify. The arrest
   alerted immigration officials to Ruiz-Perez’s presence in the United States.
          The Department of Homeland Security reinstated Ruiz-Perez’s
   removal order. It concluded she was eligible for reinstatement because she
   was an “alien who has illegally reentered the United States after having previ-
   ously been removed.” It told Ruiz-Perez she could “contest [that] determin-
   ation by making a written or oral statement to an immigration officer” but
   said she had no “right to a hearing before an immigration judge.”

                                         B.
          Ruiz-Perez never contested that reinstatement order. Instead, she
   applied for two alternative procedures. First, she asked the Executive Office
   for Immigration Review to cancel her removal order and to adjust her immi-
   gration status to make her a lawful permanent resident. Second, she requested
   withholding of removal and protection under the Convention Against Tor-
   ture (“CAT”). An immigration judge (“I.J.”) reviewed both applications.
          During an initial hearing, the government claimed that Ruiz-Perez was
   ineligible for cancelation of removal because she was subject to a reinstated
   removal order. The I.J. allowed Ruiz-Perez to testify in support of her appli-
   cation for withholding of removal and directed further briefing on the can-
   celation issue. The government then moved to pretermit Ruiz-Perez’s appli-
   cation for cancelation.
          Ruiz-Perez countered that, because of her husband’s abuse, the Vio-
   lence Against Women Act (“VAWA”) makes her eligible for cancelation even
   after a reinstated removal order. VAWA, she said, prescribes rules “different
   than those for general permanent or nonpermanent residents.” She pointed
   to language from a 2006 amendment that explains that immigration officials
   “shall continue to have discretion to consent to an alien’s reapplication for




                                          3
Case: 20-61133       Document: 00516490997             Page: 4     Date Filed: 09/30/2022




                                        No. 20-61133


   admission after a previous order of removal, deportation, or exclusion.” 1
          The I.J. denied Ruiz-Perez’s applications for cancelation and with-
   holding of removal. He explained that the 2006 amendment is irrelevant be-
   cause an application for cancelation is not a reapplication for admission. He
   concluded that he lacked jurisdiction to decide Ruiz-Perez’s cancelation
   application and so did not “discuss” it. Separately, he reasoned that Ruiz-
   Perez was ineligible for withholding of removal or CAT protection. Accord-
   ingly, he ordered her removed to Mexico.
          Ruiz-Perez appealed to the Board of Immigration Appeals (“BIA”) on
   both grounds. Regarding the jurisdictional holding, she said an application
   for cancelation of removal should be treated as a reapplication for admission.
          The BIA dismissed the appeal. It agreed with the I.J. that he lacked
   jurisdiction to consider Ruiz-Perez’s cancelation application. But it offered a
   different reason: Ruiz-Perez is ineligible to apply for cancelation because the
   INA forbids an alien subject to a reinstated removal order to receive any
   immigration “relief.” It also concluded that the I.J.’s factfindings supported
   his denial of Ruiz-Perez’s application for withholding of removal and CAT
   protection.
          Ruiz-Perez petitioned this court for review. She abandons her bid for
   withholding of removal and challenges only the BIA’s conclusion that she is
   ineligible for cancelation of removal. She asks that we vacate the BIA’s deci-
   sion and remand for consideration of whether she satisfies the remaining cri-
   teria for cancelation under VAWA.




          1
            8 U.S.C. § 1229b note (Discretion To Consent to an Alien’s Reapplication for
   Admission). Statutory notes are binding law. SEC v. Hallam, 42 F.4th 316, 335 n.76 (5th
   Cir. 2022).




                                             4
Case: 20-61133       Document: 00516490997          Page: 5   Date Filed: 09/30/2022




                                     No. 20-61133


                                         II.
          We begin with a brief note on our jurisdiction. We can review “final
   order[s] of removal.” 8 U.S.C. § 1252(a)(1). But a petitioner must file a peti-
   tion “not later than 30 days after the date of the final order of removal.”
   § 1252(b)(1). So the question, “What qualifies as a final order of removal?”
   is central to our jurisdiction.
          We have held that a reinstatement order is not final until an application
   for withholding of removal or CAT protection is decided. Ponce-Osorio v.
   Johnson, 824 F.3d 502, 505–07 (5th Cir. 2016) (per curiam). More recently,
   however, the Supreme Court called that holding into question. We now know
   an order denying CAT protection does not count as a “final order of removal
   because it is not an order ‘concluding that the alien is deportable or ordering
   deportation.’” Nasrallah v. Barr, 140 S. Ct. 1683, 1691 (2020) (quoting
   8 U.S.C. § 1101(a)(47)(A)). Nor do such orders “merge into” the final
   removal order because they do not “affect the validity of the final order”—
   they may change only the “country of removal.” Ibid.
          The story is the same for orders that deny withholding of removal.
   Those are not “final order[s] of removal” because granting withholding
   leaves a removal order “in full force.” Johnson v. Guzman Chavez, 141 S. Ct.
   2271, 2285 (2021). The government retains “numerous options” for remov-
   ing an alien subject to a withholding order. Ibid. So an application for with-
   holding of removal does not mean that a removal decision is still “pending.”
   Id. at 2286. Instead, “removal orders and withholding-only proceedings
   address two distinct questions,” and “the finality of the order of removal does
   not depend in any way on the outcome of the withholding-only proceedings.”
   Id. at 2287.
          Nasrallah and Johnson may mean that a petitioner who wishes to chal-
   lenge a reinstatement order in federal court must file within 30 days of the




                                          5
Case: 20-61133         Document: 00516490997              Page: 6       Date Filed: 09/30/2022




                                          No. 20-61133


   reinstatement order—without waiting for withholding-only proceedings to
   conclude. That’s what the Second Circuit recently held in Bhaktibhai-Patel
   v. Garland, 32 F.4th 180, 190–95 (2d Cir. 2022).
           But even that conclusion relies on the premise that a reinstatement
   order is a “final order of removal” under Section 1252. Id. at 195–96. Again,
   we have held that it is. Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014);
   Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 295 (5th Cir. 2002).
           That conclusion, too, may require reassessment in the wake of Nasral-
   lah and Johnson. One might think that a reinstatement order is not a “final
   order concluding that the alien is deportable or ordering deportation,” Nas-
   rallah, 140 S. Ct. at 1691 (quotation omitted), because a reinstatement order
   presupposes a “prior order of removal” and because the statute does not
   authorize a new removal order—it “reinstate[s] [one] from its original date,”
   8 U.S.C. § 1231(a)(5).2 And the removal occurs “under the prior order.” Ibid.
           Even if that’s true, a panel of this court would need to conclude that
   Nasrallah and Johnson “unequivocally overrule[d] prior precedent” before
   applying new jurisdictional rules to our review of reinstatement orders. Bon-
   villian Marine Serv. v. Pellegrin (In re Bonvillian Marine Serv., Inc.), 19 F.4th
   787, 792 (5th Cir. 2021) (quotation omitted). That standard sets a high bar—
   our rule of orderliness is “strict and rigidly applied.” Ibid.
           We flag these questions for future litigants because, although we are
   obliged to “assess our own jurisdiction before exercising [our] judicial
   power,” Mejia v. Barr, 952 F.3d 255, 261 (5th Cir. 2020) (quotation omitted),
   adversarial briefing helps. And soon we must decide whether to reassess the


           2
             See also Ojeda-Terrazas, 290 F.3d at 295 (“[A] reinstatement order is not literally
   an ‘order of removal’ because it merely reinstates a previously issued order of removal or
   deportation.”).




                                                6
Case: 20-61133      Document: 00516490997           Page: 7    Date Filed: 09/30/2022




                                     No. 20-61133


   extent of our jurisdiction to hear challenges to reinstatement decisions.
          But today is not the day. Ruiz-Perez does not challenge her reinstate-
   ment order. Instead, she says the BIA legally erred in deciding that she was
   ineligible to be considered for cancelation of removal. Such decisions count
   as “final orders of removal” within our jurisdiction. Trejo v. Garland, 3 F.4th
   760, 766, 773 (5th Cir. 2021) (quoting 8 U.S.C. § 1252(a)(1)), abrogated on
   other grounds, Patel v. Garland, 142 S. Ct. 1614, 1622 (2022). Ruiz-Perez filed
   her petition within 30 days of the BIA’s ineligibility decision so, under Trejo,
   Section 1252(b)(1) presents no obstacle to our review.
          Accordingly, we have jurisdiction to review Ruiz-Perez’s petition. On
   to the merits.

                                         III.
          Ruiz-Perez applied for cancelation of removal under the “[s]pecial rule
   for battered spouse[s]” codified at 8 U.S.C. § 1229b(b)(2)(A). Cancelation
   under that rule has five statutory requisites. See § 1229b(b)(2)(A)(i)–(v). But
   those requisites aren’t at issue here because the BIA never reached those
   questions. Our review is “confined to the BIA’s analysis and reasoning.”
   Vazquez v. Sessions, 885 F.3d 862, 872 (5th Cir. 2018).
          The BIA held that another statute—the reinstatement statute, codi-
   fied at 8 U.S.C. § 1231(a)(5)—disqualifies Ruiz-Perez from cancelation. It
   relied on language that says aliens subject to reinstated removal orders are
   “not eligible and may not apply for any relief ” under the immigration laws.
   Ibid. We focus on the narrow question whether that holding is right.
          Ruiz-Perez responds to the BIA by pointing to two statutes that she
   says give the I.J. discretion to decide her application for special-rule cancela-
   tion. First, she again relies on the 2006 amendment recognizing that officials
   “shall continue to have discretion to consent to an alien’s reapplication for




                                          7
Case: 20-61133        Document: 00516490997          Page: 8     Date Filed: 09/30/2022




                                      No. 20-61133


   admission after a previous order of removal.”3 Second, she observes that the
   inadmissible-aliens statute permits the “Secretary of Homeland Security” to
   waive inadmissibility for some “VAWA self-petitioner[s].” § 1182(a)-
   (9)(C)(iii). That statute, she says, “explicitly permits the I.J. to consider a
   VAWA cancellation of removal application.” (Emphasis deleted and capitali-
   zation altered.)
          Our analysis proceeds in two parts. First, we examine the relationship
   between the reinstatement statute and the two statutes on which Ruiz-Perez
   relies and conclude that the reinstatement statute controls. Second, we
   analyze whether cancelation of removal is a form of relief forbidden by the
   reinstatement statute and conclude that it is.

                                           A.
          Implicit in Ruiz-Perez’s position is the notion that VAWA, its amend-
   ments, and the inadmissible-aliens statute supersede any limitation on relief
   that the reinstatement statute otherwise imposes. She has never contradicted
   the government’s interpretation of the reinstatement statute. Instead, she
   says VAWA represents an “exception[ ]” to the usual rule. That theory is
   unsupportable.
          The reinstatement statute speaks in absolute terms: “If . . . an alien
   has reentered the United States illegally after having been removed . . . , the
   alien is not eligible and may not apply for any relief under this chapter.”
   8 U.S.C. § 1231(a)(5). That section is a “statutory limit” on the “possible
   relief from a removal order.” Ramirez-Mejia v. Lynch, 794 F.3d 485, 490 (5th
   Cir. 2015) (quotation omitted).



          3
           8 U.S.C. § 1229b note (Discretion To Consent to an Alien’s Reapplication for
   Admission).




                                            8
Case: 20-61133          Document: 00516490997          Page: 9    Date Filed: 09/30/2022




                                        No. 20-61133


          None of the statutes Ruiz-Perez cites contains rights-creating language
   that could override the reinstatement statute’s blanket prohibition.
          By its own terms, the 2006 amendment did nothing new; it notes that
   executive officials “continue to have discretion” to grant relief.4 That section
   of the bill followed an amendment that expanded the definition of “[e]xcep-
   tional [c]ircumstances” to include “extreme” domestic abuse.5 That defini-
   tion limits when an alien may be excused for failing to appear. See 8 U.S.C.
   § 1229a(b)(7). One consequence of an unexcused failure to appear is that an
   alien is “not . . . eligible” for some forms of “discretionary relief.” Ibid.
          In that context, the portion of the amendment Ruiz-Perez cites may
   reflect Congress’s desire to clarify that even if an alien’s situation does not
   qualify as an “exceptional circumstance[ ]”,6 he is not completely out of luck:
   He may “reappl[y] for admission,” even if he has been “remov[ed]”, and
   immigration officials “continue to have discretion” to consider his applica-
   tion.7 In any event, that amendment says nothing about what happens when
   a removal order is reinstated.
          The other statute on which Ruiz-Perez principally relies is even less
   relevant. In general, an alien is “ineligible to receive visas and ineligible to be
   admitted to the United States”8 if he “has been ordered removed” and he
   “enters or attempts to reenter the United States without being admitted.” Id.


          4
              Id. (emphasis added).
          5
            Violence Against Women and Department of Justice Reauthorization Act of 2005,
   Pub. L. No. 109-162, § 813(a)(1), 119 Stat. 2960, 3057–58 (2006); see also 8 U.S.C.
   § 1229a(e)(1).
          6
              8 U.S.C. § 1229a(e)(1).
          7
            Id. § 1229b note (Discretion To Consent to an Alien’s Reapplication for
   Admission).
          8
              Id. § 1182(a).




                                             9
Case: 20-61133          Document: 00516490997              Page: 10        Date Filed: 09/30/2022




                                            No. 20-61133


   § 1182(a)(9)(C)(i). But “[t]he Secretary of Homeland Security may waive”
   that limitation for some “VAWA self-petitioner[s].” Id. § 1182(a)(9)(C)(iii).
          If it were true that the waiver-of-inadmissibility statute “explicitly per-
   mits the I.J. to consider a VAWA cancellation of removal application,” 9 one
   might expect the statute to mention cancelation applications. But it doesn’t.
   “VAWA self-petitioner” is a defined term, and it concerns aliens who qualify
   for relief under seven enumerated statutes—but not the cancelation-of-
   removal statute. See 8 U.S.C. § 1101(a)(51)(A)–(G). Accordingly, “special
   rule applicants,” as the Ninth Circuit has observed, “are not VAWA self-
   petitioners.” Garcia-Mendez v. Lynch, 788 F.3d 1058, 1062 (9th Cir. 2015).
          Moreover, like the 2006 amendment, the waiver-of-admissibility
   statute gives the executive branch ultimate discretion whether to grant relief,
   even for an applicant who satisfies the statutory criteria.10 The story is the
   same for the cancelation-of-removal statute—special rule or no.11
          It’s significant that all those statutes rely on executive discretion. That
   attribute dispels any possible inference that the only limitations on
   cancelation-of-removal are contained in the cancelation-of-removal statute.
   See Ramirez-Mejia, 794 F.3d at 490.
          The reinstatement statute, by contrast, leaves no discretion. Once an
   alien satisfies the criteria for reinstatement, the order “is reinstated,” the
   alien “is not eligible and may not apply for any relief,” and the alien “shall be
   removed.” 8 U.S.C. § 1231(a)(5) (emphasis added). Accordingly, that man-
   datory language is a “clear limitation” on another portion of the immigration


          9
               (Capitalization altered and emphasis deleted.)
          10
               § 1182(a)(9)(C)(iii) (“The Secretary . . . may waive . . . .” (emphasis added)).
          11
             § 1229b(b)(2)(A) (The Attorney General may cancel removal . . . .” (emphasis
   added)); § 1229b(b)(1)(A) (same).




                                                  10
Case: 20-61133        Document: 00516490997         Page: 11   Date Filed: 09/30/2022




                                     No. 20-61133


   laws even though Congress did not “amend[ ] another section specifically
   dealing with [that] subject.” Ramirez-Mejia, 794 F.3d at 490.
          So too here. The reinstatement statute applies to all aliens who have
   “reentered the United States illegally after having been removed.” 8 U.S.C.
   § 1231(a)(5). That group includes Ruiz-Perez, as she concedes. She cites no
   statute that confers on her a more specific right to cancelation of removal that
   could override the reinstatement statute. In fact, none of the statutes on
   which she relies even mentions reinstatement orders.
          The reinstatement statute thus controls. Ruiz-Perez’s appeal turns on
   whether cancelation of removal is a form of “relief” precluded by that stat-
   ute. We turn now to that question.

                                         B.
          In Ramirez-Mejia, 794 F.3d at 489–90, we held that the reinstatement
   statute’s bar on “any relief” “broadly denies all forms of redress from
   removal” (quoting § 1231(a)(5)). We adopted a definition of relief that in-
   cludes “any redress or benefit provided by a court.” Id. at 489 (quotation
   omitted). And we noted that the term “any” connotes an “expansive mean-
   ing,” especially when “not qualified by restrictive language.” Id. at 490 (quo-
   tation omitted).
          Asylum was the form of immigration benefit at issue in Ramirez-Mejia.
   We explained that “[a]sylum is a form of redress from removal because . . . it
   prevents the removal from going forward.” Id. at 489. We contrasted asylum
   with withholding of removal and CAT protection, noting that the latter are
   merely “forms of protection.” Ibid. That’s because they do not “prevent[ ]
   the removal from going forward.” Ibid. They just prevent removal to a par-
   ticular country. Nasrallah, 140 S. Ct. at 1691; Johnson, 141 S. Ct. at 2286.
          Cancelation of removal is more like asylum than like withholding of




                                          11
Case: 20-61133      Document: 00516490997           Page: 12   Date Filed: 09/30/2022




                                     No. 20-61133


   removal. In fact, cancelation’s benefits are superior to asylum’s.
          When the government grants an alien asylum, he gets three benefits.
   First, he cannot be removed to his “country of nationality” or, if he has “no
   nationality,” his “last habitual residence.” 8 U.S.C. § 1158(c)(1)(A). Second,
   he can work in the United States. § 1158(c)(1)(B). Third, he may “travel
   abroad”—as long as the Attorney General consents. Id. § 1158(c)(1)(C).
          All those benefits are conditional. Asylum “does not convey a right to
   remain permanently in the United States.” § 1158(c)(2). If circumstances
   change, the Attorney General may terminate asylum. Ibid. And that may
   result in the alien’s removal. § 1158(c)(3).
          Cancelation of removal is permanent. A successful application means
   that an alien is “lawfully admitted for permanent residence” in the United
   States. § 1229b(b)(2)(A). Unlike asylum, there are no strings attached. See
   § 1101(a)(20).
          Cancelation’s permanence means that it gives an alien “redress or
   benefit[s].” Ramirez-Mejia, 794 F.3d at 489 (quotation omitted). Not only
   does it “prevent[ ] the removal from going forward,” ibid., but it also prevents
   it from restarting. And, compared to asylum, it gives the alien greater auton-
   omy in his U.S. residence. So it follows from Ramirez-Mejia that cancelation
   counts as “relief” under the reinstatement statute.
          Ordinary use of the term “relief” bolsters that conclusion. Take, for
   example, Fernandez-Vargas v. Gonzales, 548 U.S. 30 (2006). There, the Court
   did not consider whether cancelation counts as relief, so its discussion of the
   subject is neither a holding nor dictum. But it twice described cancelation as
   “relief.” See id. at 42 n.9; 44 n.10. At least two of our sister circuits have




                                         12
Case: 20-61133         Document: 00516490997                 Page: 13       Date Filed: 09/30/2022




                                              No. 20-61133


   done the same.12 So have we. Trejo, 3 F.4th at 766. And so do other portions
   of the immigration laws.13
           Accordingly, we conclude that cancelation of removal is a form of
   “relief” unavailable to aliens who are subject to reinstatement orders under
   8 U.S.C. § 1231(a)(5).
                                          *        *         *
           The BIA correctly determined that Ruiz-Perez is ineligible to be con-
   sidered for cancelation of removal. She has never challenged the order rein-
   stating her removal. The reinstatement statute prevents her from getting any
   immigration “relief.” And cancelation of removal is a form of relief.
           It follows that the petition for review is DENIED.




           12
             See Garcia v. Sessions, 856 F.3d 27, 36 nn. 7, 8 (1st Cir. 2017); Rodriguez v. Gonzales,
   451 F.3d 60, 61 (2d Cir. 2006) (per curiam).
           13
              See, e.g., 8 U.S.C. § 1252(a)(2)(B) (providing that “no court shall have jurisdic-
   tion to review . . . any judgment regarding the granting of relief under section . . . 1229b”).




                                                   13
Case: 20-61133        Document: 00516490997                Page: 14        Date Filed: 09/30/2022




                                           No. 20-61133


    Andrew S. Oldham, Circuit Judge, dissenting:
           The question presented is whether we have jurisdiction over
   Hortencia Ruiz-Perez’s petition for review of a reinstatement order. As far as
   I can tell, we do not. I therefore respectfully dissent.
                                                  I.
           I (A) start with background on removal orders. Then I (B) turn to
   reinstatement orders.
                                                 A.
           Removal orders first. “In the deportation[1] context, a final ‘order of
   removal’ is a final order ‘concluding that the alien is deportable or ordering
   deportation.’” Nasrallah v. Barr, 140 S. Ct. 1683, 1691 (2020) (quoting 8
   U.S.C. § 1101(a)(47)(A)). For § 1101(a)(47)(A), the Supreme Court has
   explained that “final orders of removal encompass only the rulings made by
   the immigration judge or Board of Immigration Appeals that affect the
   validity of the final order of removal.” Nasrallah, 140 S. Ct. at 1691. All
   “rulings that affect the validity of the final order of removal merge into the
   final order of removal for purposes of judicial review.” Ibid.




           1
             Under the pre-1996 INA, proceedings brought against aliens attempting to enter
   the country were called “exclusion proceedings,” and proceedings brought against aliens
   already present in the United States were called “deportation proceedings.” In 1996,
   Congress passed the Illegal Immigration Reform and Immigrant Responsibility Act
   (“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009 (1996) (codified as amended in scattered
   sections of Title 8 of the United States Code). After IIRIRA, both kinds of proceedings are
   simply called “removal proceedings.” See IIRIRA § 309(d)(2) (“[A]ny reference in law to
   an order of removal shall be deemed to include a reference to an order of exclusion and
   deportation or an order of deportation.”); see also Ali v. Barr, 951 F.3d 275, 277 n.1 (5th Cir.
   2020) (discussing the change in nomenclature); United States v. Vargas-Soto, 35 F.4th 979,
   985 n.1 (5th Cir. 2022) (same).




                                                 14
Case: 20-61133     Document: 00516490997           Page: 15   Date Filed: 09/30/2022




                                    No. 20-61133


          Orders on withholding of removal are not removal orders. That’s
   because there are two ways to seek withholding, but neither affects the
   removability of an alien. First, the alien may seek statutory withholding under
   8 U.S.C. § 1231(b)(3)(A), which prevents the alien’s removal to a country
   where the “alien’s life or freedom would be threatened in that country
   because of the alien’s race, religion, nationality, membership in a particular
   social group, or political opinion.” Johnson v. Guzman Chavez, 141 S. Ct.
   2271, 2282 (2021) (quoting § 1231(b)(3)(A)). Second, “the alien may seek
   withholding under regulations implementing the Convention Against
   Torture [treaty], which prohibits removal of an alien to a country where the
   alien is likely to be tortured.” Ibid. Under either scenario, the alien remains
   removable. That’s because “withholding-only relief is country-specific. It
   relates to where an alien may be removed. It says nothing, however, about the
   antecedent question whether an alien is to be removed from the United
   States.” Id. at 2286.
          It therefore follows that a withholding determination neither
   constitutes a removal order nor merges with one.
                                         B.
          Next, reinstatement orders. “Congress has created an expedited
   process for aliens who reenter the United States without authorization after
   having already been removed.” Id. at 2282. The relevant statute provides:
          (5) Reinstatement of removal orders against aliens illegally
          reentering
                 If the Attorney General finds that an alien has
                 reentered the United States illegally after having
                 been removed or having departed voluntarily,
                 under an order of removal, the prior order of
                 removal is reinstated from its original date and is
                 not subject to being reopened or reviewed, the




                                         15
Case: 20-61133      Document: 00516490997            Page: 16     Date Filed: 09/30/2022




                                      No. 20-61133


                  alien is not eligible and may not apply for any
                  relief under this chapter, and the alien shall be
                  removed under the prior order at any time after
                  the reentry.
   8 U.S.C. § 1231(a)(5). DHS promulgated regulations setting out the process
   for reinstating a prior order of removal. “In short, the agency obtains the
   alien’s prior order of removal, confirms the alien’s identity, determines
   whether the alien’s reentry was unauthorized, provides the alien with written
   notice of its determination, allows the alien to contest that determination, and
   then reinstates the order.” Johnson, 141 S. Ct. at 2282.
          The reinstatement statute applies “to all illegal reentrants, and it
   explicitly insulates the removal orders from review, while also generally
   foreclosing discretionary relief from the terms of the reinstated order.” Ibid.
   (quotation omitted). “It does not, however, preclude an alien from pursuing
   withholding-only relief to prevent DHS from executing his removal to the
   particular country designated in his reinstated removal order.” Ibid.
          To seek withholding-only relief, the alien must express to DHS a fear
   of returning to the country of removal. 8 C.F.R. §§ 208.31(a), 1208.31(a).
   DHS will then refer the alien to an asylum officer for a reasonable-fear
   determination. Id. §§ 208.31(b), 1208.31(b). If the asylum officer concludes
   that the alien has a reasonable fear, the officer will refer the matter to an IJ for
   initiation of withholding-only proceedings. Id. §§ 208.31(e), 1208.31(e).
   Those proceedings are “limited to a determination of whether the alien is
   eligible for withholding or deferral of removal,” so “all parties are prohibited
   from raising or considering any other issues, including but not limited to
   issues of admissibility, deportability, eligibility for waivers, and eligibility for
   any other form of relief.” Id. §§ 208.2(c)(3)(i), 1208.2(c)(3)(i); see also
   Johnson, 141 S. Ct. at 2283. The IJ’s final decision on withholding can be
   appealed to the BIA. 8 C.F.R. §§ 208.31(e), 1208.31(e).




                                            16
Case: 20-61133      Document: 00516490997            Page: 17     Date Filed: 09/30/2022




                                      No. 20-61133


          Neither the asylum officer’s reasonable-fear determination nor the
   BIA’s withholding-only-proceedings decision is an order of removal. Again,
   those decisions cannot affect the validity of the underlying removal order.
   They only “relate[] to where an alien may be removed”; they say “nothing . . .
   about the antecedent question whether an alien is to be removed from the
   United States.” Johnson, 141 S. Ct. at 2286.
                                           II.
          I now turn to our jurisdiction in this case. Section 1252 grants circuit
   courts jurisdiction to “review . . . a final order of removal.” 8 U.S.C.
   § 1252(a)(1). It also specifies that “the sole and exclusive means for judicial
   review of an order of removal” is through “a petition for review filed . . . in
   accordance with this section.” § 1252(a)(5). Section 1252 also has a “zipper
   clause” that states that “all questions of law or fact . . . arising from any action
   taken or proceeding brought to remove an alien” must be consolidated and
   “available only in judicial review of a final order under this section.”
   § 1252(b)(9). So for us to have direct-review jurisdiction, an alien must timely
   file in our court a petition to review a final order of removal.
          We lack jurisdiction here for two alternative reasons: First, a
   reinstatement decision is not a “final order of removal” under 8 U.S.C.
   § 1252(a)(1). Second, even if a reinstatement decision is an “order of
   removal,” Ruiz-Perez filed her petition for review later than 30 days after the
   removal order became final and thus was untimely. See § 1252(b)(1) (“The
   petition for review must be filed not later than 30 days after the date of the
   final order of removal.”); Luna-Garcia De Garcia v. Barr, 921 F.3d 559, 563
   (5th Cir. 2019) (deadline is jurisdictional). I address them in turn and end by
   rejecting any remaining counterarguments.




                                           17
Case: 20-61133       Document: 00516490997          Page: 18   Date Filed: 09/30/2022




                                     No. 20-61133


                                          A.
          A reinstatement decision is not an order of removal, so we lack
   jurisdiction here. I (1) explain the best reading of the applicable provisions. I
   then (2) explain why the rule of orderliness does not bar adopting the best
   interpretation.
                                          1.
          The best reading of the applicable provisions is that a reinstatement
   decision is not an order of removal.
          First consider the INA’s distinction between removal orders and
   reinstatement decisions. The INA specifies that “a ‘final order of removal’ is
   a final order ‘concluding that the alien is deportable or ordering
   deportation.’” Nasrallah, 140 S. Ct. at 1690 (quoting 8 U.S.C.
   § 1101(a)(47)(A)). Section 1231(a)(5) then makes clear that a reinstatement
   decision is not that: It’s the “reinstate[ment]” of a “prior order of removal”—
   not the issuance of a new one. 8 U.S.C. § 1231(a)(5) (emphasis added). And
   § 1231(a)(5) also makes clear the removal occurs “under the prior order.” Ibid.
   (emphasis added.) So the decision ordering the alien to be removed is the
   prior one and that alone.
          Moreover, “an alien subject to a reinstated order of removal will not
   have any removal proceedings.” Johnson, 141 S. Ct. at 2282–83. So as a matter
   of ordinary meaning, it would be odd for a reviewable removal order to come
   from a non-removal proceedings.
          Some circuits (including ours) have concluded otherwise. But the
   opinions’ rationales reinforce that a reinstatement decision is not an order of
   removal. For example, the Ninth Circuit (and ours) concluded that § 1252
   authorizes judicial review of reinstatement decisions because, even though
   “[r]einstatement [decisions] are not literally orders of removal,” such




                                          18
Case: 20-61133      Document: 00516490997            Page: 19   Date Filed: 09/30/2022




                                      No. 20-61133


   decisions “give effect to previously issued [removal] orders.” Castro-Cortez
   v. INS, 239 F.3d 1037, 1044 (9th Cir. 2001); see also Ojeda-Terrazas v. Ashcroft,
   290 F.3d 292, 295 (5th Cir. 2002) (exercising jurisdiction to review a
   reinstatement decision despite concluding that “a reinstatement [decision] is
   not literally an ‘order of removal’”). Other circuits have said that § 1252
   grants jurisdiction to review a reinstatement decision because “[t]he
   reinstatement itself operates as the functional equivalent of a final order of
   removal.” Arevalo v. Ashcroft, 344 F.3d 1, 9 (1st Cir. 2003) (emphasis added).
   These circuits thus concede that reinstatement decisions are not removal
   orders. That alone pretermits our jurisdiction.
          And it’s not as if Congress gave us jurisdiction over things that are not-
   quite-but-perhaps-related-to removal orders. Section 1252 provides
   jurisdiction only over a petition to review a “final order of removal,” and
   § 1101(a)(47) provides a specific definition of that term. Neither § 1252 nor
   § 1101(a)(47) addresses the “functional equivalent” of an order of removal.
   Arevalo, 344 F.3d at 9. Nor do they address an order that “give[s] effect to
   previously issued [removal] orders.” Castro-Cortez, 239 F.3d at 1044.
          Bottom line: “An order is either a ‘final order of removal’ or it is not.”
   Bhaktibhai-Patel v. Garland, 32 F.4th 180, 196 (2d Cir. 2022). Reinstatement
   decisions are not, so Ruiz-Perez must rely on the removal order from 1999 for
   the “final order of removal” that her petition challenges. The consequence is
   that her petition is 20 years too late.
                                        2.
          Our rule of orderliness is no obstacle to the correct result. Under the
   “well-settled rule of orderliness,” “[t]hree-judge panels abide by a prior Fifth
   Circuit decision until the decision is overruled, expressly or implicitly, by
   either the United States Supreme Court or by the Fifth Circuit sitting en
   banc.” Gahagan v. USCIS, 911 F.3d 298, 302 (5th Cir. 2018) (quotation




                                             19
Case: 20-61133     Document: 00516490997             Page: 20   Date Filed: 09/30/2022




                                     No. 20-61133


   omitted). “Fifth Circuit precedent is implicitly overruled if a subsequent
   Supreme Court opinion establishes a rule of law inconsistent with that
   precedent.” Ibid. (quotation omitted). Put another way, “a latter panel must
   simply determine that a former panel’s decision has fallen unequivocally out
   of step with some intervening change in the law.” In re Bonvillian Marine
   Serv., Inc., 19 F.4th 787, 792 (5th Cir. 2021).
          Nasrallah and Johnson “fundamentally change[d] the focus of the
   relevant analysis.” Ibid.(quotation omitted). Nasrallah focused on the plain
   and ordinary meaning of “order of removal” in § 1252—the relevant
   jurisdictional provision at issue here. It made clear that rulings that do not
   “affect the validity of the final order” of removal are not part of the order.
   140 S. Ct. at 1691. Johnson built on Nasrallah’s what-is-a-removal-order
   foundation but in the context of reinstatement decisions. In fact, Johnson was
   the Supreme Court’s first meaningful description of reinstatement decisions
   and how the Government implements them. And the Court made clear that
   reinstatement decisions are not the product of removal proceedings. 141 S.
   Ct. at 2282–83 (“But because an alien subject to a reinstated order of removal
   will not have any removal proceedings, the process begins for him only if he
   expresses a fear to DHS of returning to the country of removal.”).
          It’s true that the Supreme Court in Johnson did not expressly interpret
   § 1252, leaving open the reviewability of reinstatement decisions in a
   footnote:
          Respondents do argue, however, that some lower courts’
          interpretation of the phrase “final order of removal” as it is
          used in 8 U. S. C. § 1252(b)(1) requires that this Court adopt
          respondents’ interpretation of § 1231 here. We express no view
          on whether the lower courts are correct in their interpretation
          of § 1252, which uses different language than § 1231 and relates
          to judicial review of removal orders rather than detention.




                                          20
Case: 20-61133     Document: 00516490997            Page: 21    Date Filed: 09/30/2022




                                     No. 20-61133


   141 S. Ct. at 2285 n.6 (quotation omitted). But under our rule of orderliness,
   “[t]he overriding consideration is the similarity of the issues decided.”
   Gahagan, 911 F.3d at 303; see also In re Bonvillian, 19 F.4th at 792 (reaffirming
   that principle). And even though there might be some differences between
   the statutes, the language and analytical questions are critically similar. They
   both involve the plain and ordinary meaning of “order of removal” and when
   orders become final. Compare, e.g., § 1231(a)(1)(B)(i) (“The date the order of
   removal becomes administratively final”), with § 1252(a)(1) (“final order of
   removal”). Nasrallah and Johnson thus provide ample reason for our panel to
   reevaluate whether a reinstatement decision is a reviewable final order of
   removal. And even if Nasrallah and Johnson aren’t enough for our panel, then
   they plainly warrant en banc reconsideration of our previous contrary
   decisions.
                                        B.
          Even if a reinstatement decision is an order of removal, Ruiz-Perez
   filed her petition for review later than 30 days after the decision became final,
   so it’s untimely. I (1) explain when a reinstatement decision is final. I then
   (2) explain why our contrary precedent is no longer binding.
                                             1.
          A reinstatement decision becomes final once the immigration
   officer—not an IJ or the BIA—determines that the alien meets the
   requirements of reinstatement. The Second Circuit recently came to this
   conclusion in Bhaktibhai-Patel. And I would join our sister circuit.
          As the Second Circuit pointed out, “[t]he definition of finality in
   § 1101(a)(47)(B) does not squarely apply to that decision because an illegal
   reentrant may not appeal a reinstatement decision to the BIA (or even to an
   immigration judge).” Bhaktibhai-Patel, 32 F.4th at 192 (citing 8 C.F.R.
   § 241.8(a)). Still, “[b]ecause the definition at § 1101(a)(47)(B) ties finality to




                                             21
Case: 20-61133     Document: 00516490997            Page: 22   Date Filed: 09/30/2022




                                     No. 20-61133


   the final stage of agency review available as of right to aliens in regular
   removal proceedings,” the Second Circuit determined “that a reinstatement
   decision becomes final once the agency’s review process is complete.” Ibid.
   Agency review is complete when an immigration officer decides to reinstate
   the prior order because that action is not subject to further review within the
   agency. See id. at 192–93. The only additional review is withholding-only
   proceedings, which do not affect the order of removal. The upshot is that
   “review may be available when the withholding-only proceedings conclude
   within 30 days of DHS’s reinstatement decision and the reentrant files a
   petition for review before that period expires.” Id. at 195 n.21.
          Here, an immigration officer reinstated the prior order of removal on
   June 11, 2019. Ruiz-Perez petitioned for review in December 2020. That’s
   well after the 30-day deadline.
                                         2.
          Contrary Fifth Circuit precedent, again, is no obstacle. It’s true that
   our court previously concluded that reinstatement orders aren’t final until the
   “completion of reasonable-fear and withholding-of-removal proceedings.”
   Ponce-Osorio v. Johnson, 824 F.3d 502, 505 (5th Cir. 2016) (per curiam). But
   we did so based on an incorrect understanding of the interplay between
   removal orders and statutory withholding.
          Specifically, we once wrote:
          The term “final” in its usual legal sense means ending a court
          action or proceeding leaving nothing further to be determined
          by the court or to be done except the administrative execution
          of the court’s finding, but not precluding an appeal. With
          regard to agency action generally, the Supreme Court has said
          that to be final, agency action must mark the consummation of
          the agency’s decisionmaking process, and it must determine
          rights or obligations or occasion legal consequences.




                                              22
Case: 20-61133     Document: 00516490997            Page: 23   Date Filed: 09/30/2022




                                     No. 20-61133


          When an alien pursues reasonable fear [and withholding of
          removal] proceedings, the reinstated removal order is not final
          in the usual legal sense because it cannot be executed until
          further agency proceedings are complete. And, although the
          reinstated removal order itself is not subject to further agency
          review, an IJ’s decision on an application for relief from that
          order is appealable to the BIA. Thus, the rights, obligations,
          and legal consequences of the reinstated removal order are not
          fully determined until the reasonable fear and withholding of
          removal proceedings are complete.
   Id. at 505–06 (quotation omitted). But again, Nasrallah and Johnson have
   fundamentally changed the focus of the finality analysis.
          Since 2016, the Supreme Court has made clear that the order of
   removal is separate from statutory-withholding decisions (i.e., withholding-
   of-removal and CAT relief ). See Nasrallah, 140 S. Ct. at 1690 (explaining that
   § 1252(b)(9) “establish[es] that” questions arising from actions taken or
   proceedings brought to remove an alien “may be reviewed together with the
   final order of removal”); see also Johnson, 141 S. Ct. at 2288. That is, removal
   orders involve only the “antecedent” determination of “whether an alien is be
   removed,” not “where an alien may be removed.” Id. at 2285–86. Once the
   agency makes the antecedent determination, there are no additional agency
   proceedings on that issue. See Bhaktibhai-Patel, 32 F.4th at 194 n.20 (“[T]he
   [reinstatement] order occasions unalterable legal consequences regardless of
   the outcome of those proceedings.” (quotation omitted)). The agency could
   remove the alien immediately to a country in which the alien doesn’t claim
   CAT or withholding-of-removal relief. See Johnson, 141 S. Ct. at 2285. The
   rights, obligations, or legal consequences of the prior removal order are fully
   determined the moment the prior order is reinstated.
          Thus, for purposes of finality, whether the alien will be removed is the
   only thing that matters. Otherwise, an order distinct from the order of




                                         23
Case: 20-61133       Document: 00516490997             Page: 24      Date Filed: 09/30/2022




                                        No. 20-61133


   removal could affect whether the removal order is final. It makes no sense for
   finality of an order to depend on a separate order that can’t change the first
   one.
                                              C.
           Two final counterarguments merit discussion.
           First, the majority suggests we can review any BIA decision that
   renders an alien “ineligible to be considered for cancelation of removal.”
   Ante, at 7. For this proposition, the majority cites Trejo v. Garland, 3 F.4th 760
   (5th Cir. 2021). But in that case, the alien asked us to review a final order of
   removal that resulted from ordinary removal proceedings. Such an order is
   obviously reviewable. But we don’t have one here. So, with deepest respect,
   Trejo is irrelevant.
           Second, Ruiz-Perez suggests that she has the right to seek cancelation
   of removal by pointing to provisions that might provide discretionary relief of
   reapplication for admission and waiver of inadmissibility. Even assuming
   Ruiz-Perez could seek cancelation of removal under 8 U.S.C. § 1229b, it
   would do nothing to affect our lack of jurisdiction. That’s because she made
   her cancelation-of-removal request outside her removal proceedings. And
   jurisdiction over cancelation-of-removal rulings made outside removal
   proceedings is foreclosed by 8 U.S.C. § 1252(a)(2)(B). Compare ibid. (“[N]o
   court shall have jurisdiction to review—(i) any judgment regarding the
   granting of relief under . . . 1229b [i.e., cancelation of removal].”), with
   § 1252(a)(2)(D) (carving out the jurisdiction bar but only for a “petition for
   review” from a final order of removal).2




           2
            Ruiz-Perez spends most of her brief on a statutory note to § 1229b, concerning
   seeking consent to reapply for admission. For the same reasons as cancelation of removal,




                                              24
Case: 20-61133      Document: 00516490997             Page: 25     Date Filed: 09/30/2022




                                       No. 20-61133


          The Supreme Court recently suggested this result. As the Supreme
   Court noted, it’s not unusual for “USCIS denials of discretionary relief” to
   be “made outside of the removal context.” Patel v. Garland, 142 S. Ct. 1614,
   1626 (2022); see also ibid. (“Those decisions are made outside of the removal
   context, and subparagraph (D) preserves review of legal and constitutional
   questions only when raised in a petition for review of a final order of removal.”
   (emphases added)). The likely consequence is that courts of appeals lack
   jurisdiction to review denials of such relief. After all, Congress intended to
   foreclose direct review of such decisions because they are discretionary and
   made outside removal proceedings. See id. at 1626–27 (“The post-St. Cyr
   amendments expressly extended the jurisdictional bar to judgments made
   outside of removal proceedings at the same time that they preserved review
   of legal and constitutional questions made within removal proceedings. And
   foreclosing judicial review unless and until removal proceedings are initiated
   would be consistent with Congress’ choice to reduce procedural protections
   in the context of discretionary relief.” (quotation omitted)).
          For these reasons, I would hold that Ruiz-Perez failed to establish our
   jurisdiction over the petition for review.




   we lack jurisdiction over any denial outside removal proceedings of such discretionary
   relief.




                                            25